Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Agnes Bernice Holbrook appeals the district court’s order dismissing her civil action pursuant to 28 U.S.C. § 1915A(b)(l) (2006).* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Holbrook v. Jones, No. 7:12-cv-00380-MFU-RSB, 2012 WL 4892035 (WD.Va. Oct. 15, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 The claims against the district court judge were dismissed with prejudice, and the claims against the remaining defendants were dismissed without prejudice.